 


110 HR 6550 IH: To amend the Water Resources Development Act of 1996 to make modifications to the Chesapeake Bay environmental restoration and protection program.
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6550 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Sarbanes (for himself, Mr. Van Hollen, Mr. Gilchrest, Mr. Scott of Virginia, Mr. Tom Davis of Virginia, Mr. Hoyer, Mr. Cummings, Mr. Moran of Virginia, Mr. Ruppersberger, Ms. Norton, Mr. Hinchey, Mr. Forbes, Mr. Castle, Mr. Gerlach, Mr. Arcuri, Mr. McNulty, Mr. Wolf, Mrs. Drake, Mr. Bartlett of Maryland, and Mr. Holden) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Water Resources Development Act of 1996 to make modifications to the Chesapeake Bay environmental restoration and protection program. 
 
 
1.Chesapeake Bay environmental restoration and protection program 
(a)In generalSection 510(a)(1) of the Water Resources Development Act of 1996 (110 Stat. 3759) is amended by striking pilot. 
(b)In-kind services; treatment of certain fundsSection 510(d)(2) of such Act (110 Stat. 3760) is amended by adding at the end the following: 
 
(C)In-kind servicesThe non-Federal share of the project costs of a local cooperation agreement entered into under this section may include in-kind services. 
(D)Treatment of certain fundsFunds provided by a Federal department or agency other than the Corps of Engineers for a project under this section shall be treated as non-Federal funds for purposes of cost sharing requirements under this subsection..  
(c)ProjectsSection 510(f) of such Act (110 Stat. 3760) is amended to read as follows: 
 
(f)ProjectsThe Secretary may carry out projects under this section in the Chesapeake Bay watershed, with the goal of carrying out projects in— 
(1)the States of Delaware, New York, Maryland, Pennsylvania, Virginia, and West Virginia; and 
(2)the District of Columbia.. 
(d)Small watershed grantsSection 510 of such Act (110 Stat. 3759) is amended— 
(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (g) the following: 
 
(h)Small watershed grants 
(1)In generalThe Secretary shall establish a program, to be administered by the National Fish and Wildlife Foundation, to provide small watershed grants for technical and financial assistance to local governments and nonprofit organizations in the Chesapeake Bay region. 
(2)Use of fundsA local government or nonprofit organization that receives a grant under paragraph (1) shall use funds from the grant only for implementation of cooperative tributary basin and other Chesapeake Bay-wide strategies that address storm water management or the establishment, restoration, protection, or enhancement of natural habitat associated with the Chesapeake Bay ecosystem.. 
(e)Authorization of appropriationsSection 510(j) of such Act, as redesignated by subsection (d)(1) of this section, is amended by striking $40,000,000 and inserting $50,000,000.  
(f)Restoration of Chesapeake Bay ecosystem 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall develop at Federal expense and submit to Congress a comprehensive plan to prioritize projects within the Chesapeake Bay watershed, including projects in the Anacostia, Elizabeth, James, Patapsco, Patuxent, Potomac, Rappahannock, Susquehanna, and York River basins. 
(2)RequirementsThe plan shall— 
(A)focus on integrating existing and potential future work of the Corps of Engineers; 
(B)be developed in consultation with the Chesapeake Bay Program under section 117(j) of the Federal Water Pollution Control Act (33 U.S.C. 1267(j)); and 
(C)encompass all actions of the Corps of Engineers that are necessary to assist in the implementation of the goals of the Chesapeake Bay Agreement, an interstate agreement among the Administrator, the Chesapeake Bay Commission, the District of Columbia, and the States of Maryland, Virginia, and Pennsylvania, as determined by the Secretary of the Army. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000. 
 
